DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Amendments to the specification, filed on February 23, 2022, have been fully considered. Objections to the specification have been withdrawn, with the exception noted below.
3.	Applicant's arguments with respect to objections to claims 2, 4-6, and 10-18 have been considered and are persuasive. Objections to claims 2, 4-6, and 10-18 have been withdrawn, with the exceptions noted below.
4. 	Applicant's arguments regarding rejection of claims 1-2, 5-8, 11-14, and 17-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 102 and § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Liu ‘116 (US 2017/0303116) and Huang ‘113 (US 2017/0367113) do not disclose “wherein the resource configuration information comprises second indication information used to indicate a transmission occasion determining manner” as part of the limitations “wherein the resource configuration first information comprises first indication information used to indicate a time domain period, second indication information used to indicate a transmission occasion determining manner, and  a time domain resource allocation parameter,” and because Liu ‘116 and Huang ‘113 do not disclose “determining, based on the resource configuration information, time domain positions of N transmission occasions within the time domain period, wherein when the transmission occasion determining manner indicated by the second indication information is the second transmission occasion determining manner, each transmission occasion of the N transmission occasions is located in a candidate transmission occasion among M candidate transmission occasions, and all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot, wherein the M candidate transmission occasions are determined according to the time domain resource allocation parameter“ (See Remarks, page 8, lines 27-29, page 9, lines 1 and 4-12, page 10, lines 5-19).
	 First, applicant argues that Liu ‘116 does not disclose a second indication information used to indicate a transmission occasion determining manner sent from the network device, because Liu ‘116 does not disclose two transmission occasion determining manners (See Remarks, page 9, para 5). 
	Examiner respectfully disagrees. Examiner notes that Liu ‘116 discloses “wherein the resource configuration first information comprises first indication information used to indicate a time domain period” (para 105; resource configuration information includes indication information of a repetition period) and “second indication information used to indicate a transmission occasion determining manner” (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetitions in the manner governed by the repetition pattern information in the resource configuration).
	Second, applicant argues that Liu ‘116 does not disclose “determining, based on the resource configuration information, time domain positions of N transmission occasions within the time domain period, wherein when the transmission occasion determining manner indicated by the second indication information is the second transmission occasion determining manner, each transmission occasion of the N transmission occasions is located in a candidate transmission occasion among M candidate transmission occasions, and all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot, wherein the M candidate transmission occasions are determined according to the time domain resource allocation parameter” (See Remarks, page 10, lines 5-16). Applicant argues that M candidate transmission occasions are first determined, then N transmission occasions are selected from the M candidate transmission occasions, and then the communications apparatus can use the N transmission occasions based on data transmission requirements (See Remarks, page 10, lines 1-4).
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “determining, based on the resource configuration information, time domain positions of N transmission occasions within the time domain period, wherein when the transmission occasion determining manner indicated by the second indication information is the second transmission occasion determining manner, each transmission occasion of the N transmission occasions is located in a candidate transmission occasion among M candidate transmission occasions, and all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot, wherein the M candidate transmission occasions are determined according to the time domain resource allocation parameter,” which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Examiner notes that Liu ‘116 discloses determining, based on the resource configuration information, time domain positions of N transmission occasions within the time domain period (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions in the manner governed by the repetition pattern information in the resource configuration), wherein when the transmission occasion determining manner indicated by the second indication information is the second transmission occasion determining manner (para 105 and 109-110; resource configuration information includes indication of a specific repetition pattern), each transmission occasion of the N transmission occasions is located in a candidate transmission occasion among M candidate transmission occasions (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions of each repetition, where each repetition is located in one of the determined repetition positions, the determined repetition positions being candidate repetition positions), wherein the M candidate transmission occasions are determined according to the time domain resource allocation parameter (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions and the repetition period; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines transmission repetitions according to the number of repetitions and repetition period; therefore, UE determines transmission repetitions according to time domain resource allocation parameters). Examiner further notes that Huang ‘113 teaches all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot (para 53, 68, and 70; each signal retransmission consists of consecutive symbols within a single slot). Therefore, Liu ‘116 in combination with Huang ‘113 discloses “determining, based on the resource configuration information, time domain positions of N transmission occasions within the time domain period, wherein when the transmission occasion determining manner indicated by the second indication information is the second transmission occasion determining manner, each transmission occasion of the N transmission occasions is located in a candidate transmission occasion among M candidate transmission occasions, and all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot, wherein the M candidate transmission occasions are determined according to the time domain resource allocation parameter.”
B. § 103 rejection of claims 7, 13, and 19
Regarding claims 7, 13, and 19, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 7, 13, and 19.

Claim Objections
5.	Claims 17 and 18 are objected to because of the following informalities:  
“The non-transitory computer-readable storage medium according to claim 16" in claim 17 (line 1-2) and claim 18 (line 1-2) should be replaced with - - the non-transitory computer-readable storage medium according to claim 13 - -. As claim 16 was cancelled, and the limitations of claim 16 were added to claim 13, the examiner presumes the applicant meant for claims 17 and 18 to be dependent of claim 13.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 5-8, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘116 (US 2017/0303116, “Liu ‘116”), in view of Huang ‘113 (US 2017/0367113, “Huang ‘113”).
Regarding claims 1, 13, and 19, Liu ‘116 discloses a non-transitory computer-readable storage medium (FIG. 12; item 1202),
wherein the non-transitory computer-readable storage medium stores a computer-program (FIG. 12, para 205; memory stores a program); and
when the computer program is run on a computer, the computer is enabled to perform a method (FIG. 12, para 205; processor 1200 reads the program stored in the memory, and uses the program to perform functions, including receiving signal configuration information) comprising:
receiving resource configuration information sent by a network device (para 105; UE receives resource configuration information from the network side), 
wherein the resource configuration first information comprises first indication information used to indicate a time domain period (para 105; resource configuration information includes indication information of a repetition period),
second indication information used to indicate a transmission occasion determining manner (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetitions in the manner governed by the repetition pattern information in the resource configuration), and 
a time domain resource allocation parameter (para 105; resource configuration information includes indication information of a repetition period; thus, resource configuration information includes a time domain resource allocation parameter),
wherein the transmission occasion determining manner comprises a first transmission occasion determining manner or a second transmission occasion determining manner (para 105 and 109-110; resource configuration information includes indication of a specific repetition pattern; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
determining, based on the resource configuration information, time domain positions of N transmission occasions within the time domain period (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions in the manner governed by the repetition pattern information in the resource configuration),
wherein when the transmission occasion determining manner indicated by the second indication information is the second transmission occasion determining manner (para 105 and 109-110; resource configuration information includes indication of a specific repetition pattern),
each transmission occasion of the N transmission occasions is located in a candidate transmission occasion among M candidate transmission occasions (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions of each repetition, where each repetition is located in one of the determined repetition positions, the determined repetition positions being candidate repetition positions), 
wherein the M candidate transmission occasions are determined according to the time domain resource allocation parameter (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions and the repetition period; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines transmission repetitions according to the number of repetitions and repetition period; therefore, UE determines transmission repetitions according to time domain resource allocation parameters).
However, Liu ‘116 does not specifically disclose all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot.
Huang ‘113 teaches all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot (para 53, 68, and 70; each signal retransmission consists of consecutive symbols within a single slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘116’s non-transitory computer-readable storage medium storing a computer program for receiving resource configuration information, to include Huang ‘113’s signal retransmission that consists of consecutive symbols within a single slot. The motivation for doing so would have been to achieve spectrum bandwidth allocation flexibility to meet stringent data speed and latency requirements (Huang ‘113, para 4).
Regarding claim 7, Liu ‘116 discloses a communications apparatus (FIG. 7; item UE1), comprising:
a receiver (FIG. 12; item 1201), configured to receive resource configuration information sent by a network device (para 105 and 205-206; UE’s receiver receives resource configuration information from the network side), 
wherein the resource configuration information comprises at least one of the following: 
first indication information used to indicate a time domain period (para 105; resource configuration information includes indication information of a repetition period),
second indication information used to indicate a transmission occasion determining manner (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetitions in the manner governed by the repetition pattern information in the resource configuration), and
a time domain resource allocation parameter (para 105; resource configuration information includes indication information of a repetition period; thus, resource configuration information includes a time domain resource allocation parameter),
wherein the transmission occasion determining manner comprises a first transmission occasion determining manner or a second transmission occasion determining manner (para 105 and 109-110; resource configuration information includes indication of a specific repetition pattern; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
a processor (FIG. 12; item 1200), configured to determine, based on the resource configuration information, time domain positions of N transmission occasions within the time domain period (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions in the manner governed by the repetition pattern information in the resource configuration),
wherein when the transmission occasion determining manner indicated by the second indication is the second transmission occasion determining manner (para 105 and 109-110; resource configuration information includes indication of a specific repetition pattern),
each transmission occasion of the N transmission occasions is located in a candidate transmission occasion among M candidate transmission occasions (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions of each repetition, where each repetition is located in one of the determined repetition positions, the determined repetition positions being candidate repetition positions), 
wherein the M candidate transmission occasions are determined according to the time domain resource allocation parameter (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions and the repetition period; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines transmission repetitions according to the number of repetitions and repetition period; therefore, UE determines transmission repetitions according to time domain resource allocation parameters).
However, Liu ‘116 does not specifically disclose all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot.
Huang ‘113 teaches all symbols of the each transmission occasion of the N transmission occasions are consecutive and located in a same slot (para 53, 68, and 70; each signal retransmission consists of consecutive symbols within a single slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu ‘116’s communication apparatus that receives resource configuration information, to include Huang ‘113’s signal retransmission that consists of consecutive symbols within a single slot. The motivation for doing so would have been to achieve spectrum bandwidth allocation flexibility to meet stringent data speed and latency requirements (Huang ‘113, para 4).
Regarding claims 2, 8, and 14, Liu ‘116 in combination with Huang ‘113 discloses all the limitations with respect to claims 1, 7, and 13, respectively, as outlined above.
Further, Liu ‘116 discloses wherein the processor is configured to: determine, based on the indication information used to indicate the transmission occasion determining manner, the time domain positions of the N transmission occasions within the time domain period (para 105 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information; thus, UE determines signal repetition time domain positions in the manner governed by the repetition pattern information in the resource configuration).
Regarding claims 5, 11, and 17, Liu ‘116 in combination with Huang ‘113 discloses all the limitations with respect to claims 1, 7, and 16, respectively, as outlined above.
Further, Liu ‘116 teaches wherein the processor is configured to: determine start symbols of M candidate transmission occasions within the time domain period, wherein M is an integer greater than or equal to 1 (para 105-106 and 109-110; resource configuration information includes repetition pattern information for UE signal transmission, including the number of repetitions within the repetition period and rollback factor; UE transmits the signal repetitions spaced by time periods, based on the repetition pattern information, where a transmission repetition occurs in a subframes; thus, UE determines non-overlapping signal repetition subframes according to the repetition pattern; although the reference does not explicitly disclose “determine start symbols of M candidate transmission occasions within the time domain period, wherein M is an integer greater than or equal to 1”, it is obvious to one of ordinary skill in the art that the UE determines symbols of the non-overlapping repetition subframes, including start symbols, because a subframe consists of a number of symbols); and
determine Y symbols from a start symbol of the mth candidate transmission occasion to a previous symbol of a start symbol of the (m+1)th candidate transmission occasion as a time domain position of a transmission occasion, wherein 1<=m<M, and Y is an integer greater than or equal to 1 (para 105-106 and 109-110; UE determines non-overlapping signal repetition subframes according to the repetition pattern; although the reference does not explicitly disclose “determine Y symbols from a start symbol of the mth candidate transmission occasion to a previous symbol of a start symbol of the (m+1)th candidate transmission occasion as a time domain position of a transmission occasion, wherein 1<=m<=M, and Y is an integer greater than or equal to 1”, it is obvious to one of ordinary skill in the art that the UE determines Y symbols from a start symbol to a last symbol of non-overlapping repetition subframes, because a subframe consists of a number of symbols).
Furthermore, Huang ‘113 teaches Y consecutive available symbols in a same slot (para 53, 68, and 70; each signal retransmission consists of consecutive symbols within a single slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication apparatus of Liu ‘116 and Huang ‘113, to further include Huang ‘113’s signal retransmission that consists of consecutive symbols within a single slot. The motivation for doing so would have been to achieve spectrum bandwidth allocation flexibility to meet stringent data speed and latency requirements (Huang ‘113, para 4).
Regarding claims 6, 12, and 18, Liu ‘116 in combination with Huang ‘113 discloses all the limitations with respect to claims 1, 7, and 16, respectively, as outlined above.
Further, Liu ‘116 teaches wherein the processor is configured to: determine Z symbols from a start symbol of the Mth candidate transmission occasion to the last symbol within the time domain period as a time domain position of the last transmission occasion within the time domain period, wherein Z is an integer greater than or equal to 1 (para 105-106 and 109-110; UE determines non-overlapping signal repetition subframes according to the repetition pattern; thus, UE determines the last signal repetition subframe according to the repetition pattern; although the reference does not explicitly disclose “determine Z from a start symbol of the Mth candidate transmission occasion to the last symbol within the time domain period as a time domain position of the last transmission occasion within the time domain period, wherein Z is an integer greater than or equal to 1”, it is obvious to one of ordinary skill in the art that the UE determines Z symbols from a start symbol to a last symbol of the last signal repetition subframe, because a subframe consists of a number of symbols).
Furthermore, Huang ‘113 teaches Z consecutive available symbols in a same slot (para 53, 68, and 70; each signal retransmission consists of consecutive symbols within a single slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication apparatus of Liu ‘116 and Huang ‘113, to further include Huang ‘113’s signal retransmission that consists of consecutive symbols within a single slot. The motivation for doing so would have been to achieve spectrum bandwidth allocation flexibility to meet stringent data speed and latency requirements (Huang ‘113, para 4).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474